Citation Nr: 1044489	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-19 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and P.O.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from June 1967 to January 1970.  Records show the 
Veteran died in November 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2010, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") noted that, in general, 38 U.S.C.A. 
§ 5103(a) notice involving claims for entitlement to dependency 
and indemnity compensation (DIC) benefits must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  The appellant was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claim by correspondence dated in March 2007.  
The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), also 
held that the VCAA notice requirements applied to all elements of 
a claim.  There is no indication the appellant was provided 
notice as to these matters and as the case is being remanded for 
other action an additional notice should be provided.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further efforts 
would be futile; however, the claimant must cooperate fully and, 
if requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c)(2).  

VA regulations provide that a medical examination or medical 
opinion is deemed to be necessary if the record does not contain 
sufficient competent medical evidence to decide the claim, but 
includes competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease. 38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2010).  In order to constitute the 
principal cause of death the service-connected disability must be 
one of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

VA regulations provide that certain disorders, including ischemic 
heart disease (not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), associated with herbicide agent exposure in service may 
be presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (with revisions effective Aug. 
31, 2010).  Veterans diagnosed with an enumerated disease who, 
during active service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  The revisions of 
38 C.F.R. § 3.309 effective August 31, 2010, also provided that, 
for purposes of this section, the term ischemic heart disease 
does not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease.  38 C.F.R. 
§ 3.309 (Note 3).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  VA noted that the National Academy of 
Sciences (NAS) had found that available analyses of an 
association between exposure to the compounds of interest and 
bladder-cancer risk were characterized by low precision because 
of the small numbers, low exposure specificity, and lack of 
ability to control for confounding.  It was further noted that no 
new data had emerged since the publication of the Veterans and 
Agent Orange: Update 2004 to alter the conclusion that the 
cumulative evidence of such an association was inadequate or 
insufficient.  On the basis of its evaluation of the evidence 
reviewed in Veterans and Agent Orange: Update 2006 and previous 
reports, NAS concluded that there was inadequate or insufficient 
evidence to determine whether there is an association between 
herbicide exposure and bladder cancer.  See 75 Fed. Reg. 32,540 
(Jun. 8, 2010).  

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) ("The existence of presumptive service 
connection for a condition based on exposure to Agent Orange 
presupposes that it is possible for medical evidence to prove 
such a link before the National Academy of Sciences recognizes a 
positive association.").  

In this case, the appellant contends that the Veteran's death as 
a result of bladder cancer and hypertension was due to his 
exposure to Agent Orange during active service in the Republic of 
Vietnam.  She stated he had been a helicopter crewman and was 
directly involved in spraying Agent Orange.  In support of her 
claim she provided correspondence from the U.S. Army & Joint 
Services Records Research Center, Center for Unit Records 
Research (CURR), dated in February 2007 with copies of associated 
service department records.  The February 2007 CURR letter noted 
that records showed the Veteran was assigned to the 244th 
Aviation Company in the Republic of Vietnam, but apparently 
erroneously referred to records for the "224th Aviation 
Company" (the Board finds that the reference is clearly a 
typographical error and that the provided unit histories for the 
244th Aviation Company indicate this unit operated out of the Can 
Tho Army Airfield, Republic of Vietnam, in 1968).  The Board 
notes, however, that the March to December 1968 unit history 
provided for the 244th Aviation Company stated their mission was 
to provide the IV Corps Tactical Zone with visual, photo, infra 
red, and side looking aerial radar reconnaissance.  

The appellant also provided a copy of a June 14, 2010, statement 
from D.E.M., M.D., which noted the physician's experience 
treating veterans during medical training at the University of 
Missouri - Columbia and during work as a chemist while completing 
his master's thesis.  Dr. D.E.M. noted that the "literature" 
had shown that people with the highest risk for developing 
bladder cancer were those exposed to chemicals.  No specific 
references to medical literature, articles, or studies were 
provided.  The provided etiology opinion relating the Veteran's 
cause of death due to bladder cancer and hypertension to Agent 
Orange exposure appears to have been based, in large part, on an 
unverified fact that the Veteran actively dispensed and had 
direct involvement with canisters and spraying during active 
service.  The Board finds that based upon the evidence of record 
it may be conceded that the Veteran was exposed the herbicides 
during service in the Republic of Vietnam, but that it is not 
established that the Veteran was directly involved in spraying 
Agent Orange, that he actively dispensed Agent Orange, or that he 
had any direct involvement with canisters and spraying of 
herbicides during active service.  In light of the evidence of 
record, the Board finds that additional development is required 
for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided an 
additional VCAA notice as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Appropriate efforts should be taken to 
request that the service department verify 
any direct exposure to Agent Orange, or any 
other known herbicide or chemical agent, 
the Veteran may have had during active 
service in the Republic of Vietnam.  If the 
service department is unable to provide 
such information, they should be asked to 
identify any other agency or department 
that may provide such information and 
follow-up inquiries should be conducted 
accordingly.  

3.  The record should be reviewed and 
specific determinations provided, based on 
the complete record, as to which specific 
herbicide exposure, if any, has been 
verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  
The appellant should be notified of these 
determinations and afforded the opportunity 
to respond  

4.  Thereafter, the Veteran's claims file 
should be reviewed by an appropriate 
medical specialist for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that a disability of service origin 
contributed substantially or materially to 
the cause of his death due to metastatic 
transitional cell carcinoma of the urinary 
bladder and hypertension, to include as a 
result of herbicide exposure.  The claims 
folder must be made available for review of 
the case and a notation to the effect that 
this record review took place should be 
included in the report.  A complete 
rationale for all opinions expressed should 
be set forth in the examination report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


